5 F.3d 547NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
William E. RUTLEDGE, Trustee, Plaintiff-Appellee,v.STERIN, INC., Defendant-Appellant.
No. 93-7003.
United States Court of Appeals, Tenth Circuit.
Aug. 27, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1
McKAY

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant Sterin, Inc.  (Sterin) appeals the district court's order affirming the bankruptcy court's decision to avoid, pursuant to Okla.  Stat. Ann. tit. 24, 116, the transfer of four pieces of real estate from Debtor Wanda Lea Fulps Ahrend (debtor) to Sterin.  The bankruptcy court concluded that debtor transferred these properties to Sterin "with actual intent to hinder, delay, or defraud" a creditor, Okla.  Stat. Ann. tit. 24, 116(A)(1), and further determined that Sterin was not entitled to a set off, under 11 U.S.C. 550(d), for improvements made to the properties.


3
This court reviews legal determinations de novo, but will overturn the bankruptcy court's factual findings only if they are clearly erroneous.  See Citizens Nat'l Bank & Trust Co. v. Serelson (In re Burkart Farm & Livestock), 938 F.2d 1114, 1115 (10th Cir.1991).  Upon careful consideration of the record and the parties' arguments, we affirm for substantially the reasons stated in the district court's memorandum opinion and order dated December11, 1992.


4
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3